 




EXHIBIT 10.2

_________________________




RIOT BLOCKCHAIN, INC.




SUBSCRIPTION AGREEMENT

_________________________




THIS SUBSCRIPTION AGREEMENT (the “Agreement”) has been prepared by Riot
Blockchain, Inc., a corporation organized under the laws of the State of Nevada
(hereinafter referred to as the “Company”) and goNumerical ltd., a corporation
organized under the laws of Canada (the “Purchaser”) in connection with the
private placement of 450,000 shares of the Company’s common stock (the
“Offering”), no par value per share (the “Common Stock”). The Securities (as
defined hereinafter) being subscribed for pursuant to this Agreement have not
been registered under the Securities Act.  The offer of the Securities and, if
this Agreement is accepted by the Company, the sale of Securities, is being made
in reliance upon Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder or in reliance upon Rule
903 of Regulation S promulgated thereunder.  All dollar amounts in this
Agreement are expressed in U.S. Dollars.  The 450,000 shares of Common Stock are
referred to herein as the “Securities.”




The Securities will be offered as consideration for the Software License and
Services Agreement (the “License Agreement”) dated as of August 30, 2018,
 entered into between the Company and the Purchaser.




This Agreement is submitted by the undersigned in accordance with and subject to
the terms and conditions described in this Agreement, and the License Agreement.




The Purchaser hereby represents and warrants to, and agrees with the Company as
follows:




ARTICLE 1

AGREEMENT




Agreement




1.1

The Purchaser, as principal, hereby subscribes for the Securities set forth on
the Signature Page attached hereto as consideration for the License Agreement,
as set forth on the Signature Page (the “Subscription Amount”).




Method of Payment




1.2

The Purchaser shall deliver the services referenced in the License Agreement.
   




Upon mutual execution of the License Agreement, (the “Closing Date”), the
Company shall issue the Securities to the Purchaser.  




ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER




Representations and Warranties




2.1

The Purchaser represents and warrants to the Company, with the intent that the
Company will rely thereon in entering into this Agreement, that:




(a)

Status of Purchaser.  The Purchaser is, and on each date on which the Purchaser
continues to own restricted securities from the Offering will be, a Non-U.S.
Person (a “Reg S Person”) and intends to rely upon Regulation S, such Purchaser
hereby represents that the representations contained in paragraphs (i) through
(viii) of this Section 2.1(a) are true and correct with respect to such
Purchaser:




(i)

The issuance and sale to such Reg S Person of the Securities is intended to be





--------------------------------------------------------------------------------

 




exempt from the registration requirements of the Securities Act, pursuant to the
provisions of Regulation S; (B) it is not a “U.S. Person,” as such term is
defined in Regulation S, and is not acquiring the Securities for the account or
benefit of any U.S. Person; and (C) the offer and sale of the Securities has not
taken place, and is not taking place, within the United States of America or its
territories or possessions.  Such Reg S Person acknowledges that the offer and
sale of the Securities has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S.




(ii)

Such Reg S Person acknowledges and agrees that, pursuant to the provisions of
Regulation S, the Securities cannot be sold, assigned, transferred, conveyed,
pledged or otherwise disposed of to any U.S. Person or within the United States
of America or its territories or possessions for a period of six months from and
after the closing date of the Offering, unless such securities are registered
for sale in the United States pursuant to an effective registration statement
under the Securities Act or another exemption from such registration is
available.  Such Reg S Person acknowledges that it has not engaged in any
hedging transactions with regard to the Securities.




(iii)

Such Reg S Person consents to the placement of a legend on any certificate, note
or other document evidencing the securities underlying the Securities and
understands that the Company shall be required to refuse to register any
transfer of securities not made in accordance with applicable U.S. securities
laws.  




(iv)

Such Reg S Person is not a “distributor” of securities, as that term is defined
in Regulation S, nor a dealer in securities.




(v)

Such Reg S Person understands that the Securities have not been registered under
the Securities Act, or the securities laws of any state and are subject to
substantial restrictions on resale or transfer.  The Securities are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.




(vi)

Such Reg S Person acknowledges that the Securities may only be sold offshore in
compliance with Regulation S or pursuant to an effective registration statement
under the Securities Act or another exemption from such registration, if
available.  In connection with any resale of the Securities pursuant to
Regulation S, the Company will not register a transfer not made in accordance
with Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.




(vii)

The Purchaser has not acquired the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the Securities Act) in the United States in respect of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Securities; provided, however, that the
Purchaser may sell or otherwise dispose of the Securities pursuant to
registration thereof under the Securities Act and any applicable state and
provincial securities laws or under an exemption from such registration
requirements;




(viii)

Such Reg S Person makes the representations, declarations and warranties as
contained in this Section 2.1(a)(i)-(viii) with the intent that the same shall
be relied upon by the Company in determining its suitability as a purchaser of
such Securities.




(b)

Experience.  The Purchaser is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks of its investments, and
to make an informed decision relating thereto, and to protect its own interests
in connection with the purchase of the Securities;




(c)

Own Account.  The Purchaser is purchasing the Securities as principal for its
own account and not for the account or benefit of, directly or indirectly, any
other person.  The Purchaser is purchasing the Securities for investment
purposes only and not with a view to resale or distribution and it has no
intention to distribute either directly or indirectly any of the Securities to
any other person;





- 2 -







--------------------------------------------------------------------------------

 







(d)

Exemption.  The Purchaser understands that none of the Securities have been
registered under the Securities Act, or under any state securities or “blue sky”
laws of any state of the United States, and, unless so registered, may not be
offered or sold in the United States or, directly or indirectly, to any other
person, except pursuant to an effective registration statement under the
Securities Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and in each case
in accordance with applicable state and provincial securities laws;




(e)

Importance of Representations.  The Purchaser understands that the Securities
are being offered and sold to it in reliance on an exemption from the
registration requirements of the Securities Act, and that the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such safe harbor and the suitability of the
Purchaser to acquire the Securities;




(f)

No Registration.  The Securities have not been registered under the Securities
Act or any state securities laws and may not be transferred, sold, assigned,
hypothecated or otherwise disposed of unless registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration is available.  The Purchaser represents and warrants and hereby
agrees that all offers and sales of the Securities and the Securities shall be
made only pursuant to such registration or to such exemption from registration;




(g)

Risk.  The Purchaser acknowledges that the purchase of the Securities involves a
high degree of risk, is aware of the risks and further acknowledges that it can
bear the economic risk of the Securities, including the total loss of its
investment.  The Purchaser has adequate means of providing for its financial
needs and foreseeable contingencies and has no need for liquidity of its
investment in the Securities for an indefinite period of time;




(h)

Independent Investigation.  The Purchaser, in making the decision to purchase
the Securities subscribed for, has relied upon independent investigations made
by it and its purchaser representatives, if any, and the Purchaser and such
representatives, if any, have prior to any sale to it been given access and the
opportunity to examine all material contracts and documents relating to this
Offering and an opportunity to ask questions of, and to receive answers from,
the Company or any person acting on its behalf concerning the terms and
conditions of this Offering.  The Purchaser and its advisors, if any, have been
furnished with access to all materials relating to the business, finances and
operation of the Company and materials relating to the offer and sale of the
Securities which have been requested.  The Purchaser and its advisors, if any,
have received complete and satisfactory answers to any such inquiries;




(i)

No Recommendation or Endorsement.  The Purchaser understands that no federal,
state or other regulatory authority has passed on or made any recommendation or
endorsement of the Securities.  Furthermore, the foregoing authorities have not
confirmed the accuracy or determined the adequacy of this Agreement.  Any
representation to the contrary is a criminal offense;




(j)

No Representation. In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representation or information
(oral or written) other than as stated in this Agreement and in the Memorandum;




(k)

No Tax, Legal, Etc. Advise. The Purchaser is not relying on the Company or any
of their respective employees or agents with respect to the legal, tax, economic
and related considerations of an investment in the Securities, and the Purchaser
has relied on the advice of, or has consulted with, only its own advisers;




(l)

Intentionally Omitted;




(m)

No Plan or Scheme.  Purchaser acknowledges that the statutory and regulatory
basis for the exemption from U.S registration requirements claimed for the offer
of the Securities, although in technical compliance with Regulation S or
Regulation D, as the case may be, would not be available if the offering is part
of a plan or scheme to evade the registration provisions of the Securities Act
or any applicable state or provincial securities laws;








- 3 -







--------------------------------------------------------------------------------

 




(n)

Foreign Jurisdiction.  Purchaser hereby represents that it has satisfied itself
as to the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Securities or any use of this Agreement,
including: (a) the legal requirements within its jurisdiction for the purchase
of the Securities; (b) any foreign exchange restrictions applicable to such
purchase; (c) any governmental or other consents that may need to be obtained;
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Securities.  Such
Purchaser’s subscription and payment for, and its continued beneficial ownership
of the Securities, will not violate any applicable securities or other laws of
the Purchaser’s jurisdiction and




(o)

Short Sales and Confidentiality after the Date Hereof. The Purchaser covenants
that neither it, nor any Affiliate (as defined in Rule 405 of the Securities
Act) acting on its behalf or pursuant to any understanding with it, will execute
any “short sales” as defined in Rule 200 of Regulation SHO under the Securities
Exchange Act of 1934, as amended (“Short Sales”, which shall not be deemed to
include the location and/or reservation of borrowable shares of common stock)
during the period commencing at the time it first became aware of this Offering
and ending at the time that the transactions contemplated by this Agreement are
first publicly announced.  The Purchaser covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company such Purchaser will maintain the confidentiality of the existence and
terms of this Offering and the information included in this Agreement and the
Memorandum.  The Purchaser acknowledges the positions of the Securities and
Exchange Commission (“Commission”) set forth in Item 65, Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.  




Survival




2.2

The representations and warranties of the Purchaser contained herein will be
true at the date of execution of this Agreement by the Purchaser and as of the
Closing Date in all material respects as though such representations and
warranties were made as of such times and shall survive the Closing Date and the
delivery of the  Securities.  The Purchaser agrees that it will notify and
supply corrective information to the Company immediately upon the occurrence of
any change therein occurring prior to the Company’s issuance of the Securities.




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




3.1

The Company represents and warrants in all material respects to the Purchaser,
with the intent that the Purchaser will rely thereon in making this Agreement,
that:




(a)

Legality.  The Company has the requisite corporate power and authority to take
up and accept this Agreement and the License Agreement and to issue, sell and
deliver the Securities; this Agreement and the issuance, sale and delivery of
the Securities hereunder and the transactions contemplated hereby have been duly
and validly authorized by all necessary corporate action by the Company; this
Agreement and the License Agreement has been duly and validly executed and
delivered by and on behalf of the Company, and constitutes a valid and binding
agreement of the Company, enforceable in accordance with their respective terms,
except as enforceability may be limited by general equitable principles,
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
other laws affecting creditors’ rights generally;




(b)

Proper Organization.  The Company and its subsidiaries (“Subsidiaries”) are
corporations duly organized, validly existing and in good standing under the
laws of their respective jurisdiction of incorporation and are duly qualified as
a foreign corporation in all jurisdictions where the failure to be so qualified
would have a materially adverse effect on their business, taken as whole;




(c)

No Legal Proceedings.  Except as disclosed in the public filings made with the
Commission from time to time (the “SEC Reports”), there is no action, suit or
proceeding before or by any court or any governmental agency or body, domestic
or foreign, now pending or to the knowledge of the Company, threatened, against
or affecting the Company or its Subsidiaries, or any of their properties or
assets, which might result in (i) a material adverse effect on the legality,
validity or enforceability of this Agreement or the Securities (collectively,
the “Transaction Documents”), (ii) a material adverse effect on the results of
operations, assets, business, prospects or





- 4 -







--------------------------------------------------------------------------------

 




condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”);




(d)

Non-Default.  Except as disclosed in the SEC Reports, neither the Company nor
any of its Subsidiaries is in default in the performance or observance of any
material obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust or other material instrument or agreement to
which it is a party or by which it or its property may be bound;




(e)

No Misleading Statements.  The information provided by the Company to the
Purchaser does not contain any untrue statement of a material fact or omit to
state any material fact;




(f)

Absence of Non-Disclosed Facts.  There is no fact known to the Company (other
than general economic conditions known to the public generally) that has not
been disclosed in writing to the Purchaser that has or could reasonably be
expected to have a Material Adverse Effect;




(g)

Non-Contravention.  The acceptance of this Agreement and the consummation of the
issuance of the Securities and the transactions contemplated by this Agreement
do not and will not conflict with or result in a breach by the Company of any of
the terms or provisions of, or constitute a default under the Articles of
Incorporation or Bylaws of the Company, or any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which it or any of its properties or assets
are bound, or any existing applicable decrees, judgment or order of any court,
federal, state or provincial regulatory body, administrative agency or other
domestic governmental body having jurisdiction over the Company or any of its
properties or assets;




(h)

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing of Form D with the Commission and such filings as are required to be
made under applicable state securities laws;




(i)

Issuance of the Securities.  The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and non-assessable, free and clear of all
liens, charges, security interests, encumbrances, preemptive rights or other
restrictions imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Securities, when issued in accordance
with the terms of the Transaction Documents, will be validly issued, fully paid
and non-assessable, free and clear of all Liens imposed by the Company other
than restrictions on transfer provided for in the Transaction Documents.  




(j)

Title to Assets.  The Company and its Subsidiaries have good and marketable
title to the leasehold interest owned by it and good and marketable title in all
personal property owned by it that is material to the business of the Company
and the Subsidiaries in each case free and clear of all Liens, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company and
the Subsidiaries is held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance;




(k)

Internal Accounting Controls.  The Company and the Subsidiaries will maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company will establish disclosure controls and procedures (as
defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934,
as amended (“Exchange Act”)) for the





- 5 -







--------------------------------------------------------------------------------

 




Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms;




(l)

Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary;




(m)

No General Solicitation.  Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising.  The Company has offered the Securities for
sale only to the Purchasers and non- “U.S. person” within the meaning of Rule
902 of Regulation S promulgated under the Securities Act; and




Survival




3.2

The representations and warranties of the Company will be true and correct as of
the Closing Date in all material respects and shall survive the Closing Date and
the delivery of the Securities.




ARTICLE 4

COVENANTS OF THE COMPANY




Covenants of the Company




4.1

The Company covenants and agrees with the Purchaser that:




(a)

Filings.  The Company shall make all necessary filings in connection with the
sale of the Securities as required by the laws and regulations of all
appropriate jurisdictions and securities exchanges, including but not limited to
“Form D”;




(b)

Integration.  The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers; and




(c)

Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.




Survival




4.2

The covenants set forth in this Article shall survive the Closing Date for a
period of six (6) months.







ARTICLE 5

ISSUANCE OF SECURITIES




5.1

As soon as practicable after the Closing Date, the Company shall issue and
deliver, or shall cause the issuance and delivery of, the Securities in the name
or names specified by the Purchaser purchased in the Offering.  Such Securities
shall bear a legend in substantially the following form:








- 6 -







--------------------------------------------------------------------------------

 




For Non-U.S. Persons




“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  ACCORDINGLY,
NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN)
OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN ACCORDANCE WITH THE SECURITIES ACT. “UNITED STATES" AND "U.S. PERSON"
ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES ACT.”




5.2

The legend(s) set forth above shall be removed, and the Company shall issue a
certificate without such legend to the transferee of the Securities represented
thereby, if, unless otherwise required by state securities laws, (i) such
Securities have been sold under an effective registration statement under the
Securities Act, (ii) such Securities have been sold pursuant to a valid
exemption under the Securities Act or (iii) such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 5.  




ARTICLE 6

CLOSING




Closing shall be effected through the delivery of the Subscription Funds by the
Purchaser to the Company and the delivery of the Securities purchased in the
Offering by the Company to the Purchaser (or the Purchaser’s representative),
together with a copy of this Agreement, duly executed.







ARTICLE 7

INDEMNIFICATION




Indemnification of the Company




7.1

The Purchaser agrees to indemnify and hold harmless the Company against and in
respect of any and all loss, liability, claim, damage, deficiency, and all
actions, suits, proceedings, demands, assessments, judgments, costs and expenses
whatsoever (including, but not limited to, attorneys' fees reasonably incurred
in investigating, preparing, or defending against any litigation commenced or
threatened or any claim whatsoever through all appeals) arising out of or based
upon any false representation or warranty or breach or failure by the Purchaser
to comply with any covenant, representation or other provision made by it herein
or in any other document furnished by it in connection with this Agreement,
provided, however, that such indemnity, shall in no event exceed the net
proceeds received by the Company from the Purchaser as a result of the sale of
Securities to the Purchaser.




Indemnification of the Purchaser




7.2

The Company agrees to indemnify and hold harmless the Purchaser against and in
respect of any and all loss, liability, claim, damage, deficiency, and all
actions, suits, proceedings, demands, assessments, judgments, costs and expenses
whatsoever (including, but not limited to, attorneys' fees reasonably incurred
in investigating, preparing, or defending against any litigation commenced or
threatened or any claim whatsoever through all





- 7 -







--------------------------------------------------------------------------------

 




appeals) arising out of or based upon any false representation or warranty or
breach or failure by the Company to comply with any covenant, representation or
other provision made by it herein or in any other document furnished by it in
connection with this Agreement.




ARTICLE 8

GENERAL PROVISIONS




Governing Law




8.1

This Agreement shall be governed by and construed under the law of the State of
New York without regard to its choice of law provision.  Any disputes arising
out of, in connection with, or with respect to this Agreement, the subject
matter hereof, the performance or non-performance of any obligation hereunder,
or any of the transactions contemplated hereby shall be adjudicated in a court
of competent civil jurisdiction sitting in New York, New York and nowhere else.
 The parties hereby consent to the service of process in any such action or
legal proceeding by means of registered or certified mail, return receipt
requested. The address for service of process shall be (a) to the Company, at
202 6th Street, Suite 401 Castle Rock, CO 80104, Attn: CEO, and (b) to the
Purchaser, at Unit 400, 590 King Street West, Toronto, Ontario, M5V 1M3 Attn:
Cole Diamond, CEO, or, in each case, to such other address as each party shall
subsequently furnish in writing to the other.  In any action, suit or proceeding
brought by any party against any other party, the parties each knowingly and
intentionally, to the greatest extent permitted by applicable law, hereby
absolutely, unconditionally, irrevocably and expressly waive forever trial by
jury.




Successors and Assigns




8.2

This Agreement shall inure to the benefit of and be binding on the respective
successors and assigns of the parties hereto.




Execution by Counterparts and Facsimile




8.3

This Agreement may be executed in counterparts and by facsimile, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement.




Independent Legal Advice




8.4

The parties hereto acknowledge that they have each received independent legal
advice with respect to the terms of this Agreement and the transactions
contemplated herein or have knowingly and willingly elected not to do so.  




Severability




8.5

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction.  




[Remainder of page intentionally left blank]





- 8 -







--------------------------------------------------------------------------------










INVESTOR QUESTIONNAIRE




The Purchaser represents and warrants as to the Purchaser’s categorization
below, and that for such category marked, he, she or it has truthfully set
forth, where applicable, the factual basis or reason the Purchaser comes within
that category.  The undersigned agrees to furnish any additional information
which the Company deems necessary in order to verify the answers set forth
below.    




________________

The undersigned is a Non-U.S. Person (a “Reg S Person”), and such Purchaser
hereby represents that the representations contained in paragraphs (a) through
(f) below are true and correct with respect to such undersigned Purchaser:




(a)

the issuance and sale to such Reg S Person of the Securities is intended to be
exempt from the registration requirements of the Securities Act, pursuant to the
provisions of Regulation S; (ii) it is not a “U.S. Person,” as such term is
defined in Regulation S, and is not acquiring the Securities for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Securities has
not taken place, and is not taking place, within the United States of America or
its territories or possessions.  Such Reg S Person acknowledges that the offer
and sale of the Securities has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S.




(b)

Such Reg S Person acknowledges and agrees that, pursuant to the provisions of
Regulation S, the Securities cannot be sold, assigned, transferred, conveyed,
pledged or otherwise disposed of to any U.S. Person or within the United States
of America or its territories or possessions for a period of six months from and
after the closing date of the Offering, unless such securities are registered
for sale in the United States pursuant to an effective registration statement
under the Securities Act or another exemption from such registration is
available.  Such Reg S Person acknowledges that it has not engaged in any
hedging transactions with regard to the Securities.




(c)

Such Reg S Person consents to the placement of a legend on any certificate, note
or other document evidencing the securities underlying the Securities and
understands that the Company shall be required to refuse to register any
transfer of securities not made in accordance with applicable U.S. securities
laws.  




(d)

Such Reg S Person is not a “distributor” of securities, as that term is defined
in Regulation S, nor a dealer in securities.




(e)

Such Reg S Person understands that the Securities have not been registered under
the Securities Act, or the securities laws of any state and are subject to
substantial restrictions on resale or transfer.  The Securities are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.




(f)

Such Reg S Person acknowledges that the Securities may only be sold offshore in
compliance with Regulation S or pursuant to an effective registration statement
under the Securities Act or another exemption from such registration, if
available.  In connection with any resale of the Securities pursuant to
Regulation S, the Company will not register a transfer not made in accordance
with Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.











--------------------------------------------------------------------------------







SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT







Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of 450,000 shares of the Company’s Common Stock, at a cost of $0.001per
Share, as consideration for the License Agreement dated as of August 30, 2018,
 entered into between the Company and the Purchaser.  

Purchaser’s signature below constitutes execution of the Subscription Agreement.
 




Date:  August 31, 2018.




goNumerical ltd._

                             Canada______________________________

Name of Partnership,

Country of Organization

Corporation, Limited

 

Liability Company or Trust




By: /s/ Cole Diamond

By:  /s/ John O’Rourke

Name: Cole Diamond

Name: John O’Rourke

Title: CEO

Title: CEO







Unit 400, 590 King Street West, Toronto, Ontario, M5V
1M3____________________________

Address




PLEASE FAX OR E-MAIL A COPY OF THE COMPLETED AND SUBSCRIPTION AGREEMENT TO:




Attn: CEO

Riot Blockchain, Inc.

202 6th Street, Suite 401

Castle Rock, CO 80104





--------------------------------------------------------------------------------










RIOT BLOCKCHAIN, INC.

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT







Riot Blockchain, Inc.’s signature below constitutes execution of the
Subscription Agreement.  




ACCEPTED AND AGREED TO

this 31st day of August, 2018.




RIOT BLOCKCHAIN, INC.







By: /s/ John O’Rourke



Name: John O’Rourke

Title: CEO





- 2 -





